UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1348



JAMES STEADMAN,

                                              Plaintiff - Appellant,

          versus


CRYSTAL GATEWAY MARRIOTT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1083-A)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Steadman, Appellant Pro Se. John Michael Bredehoft, VENABLE,
BAETJER & HOWARD, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Steadman appeals the district court order granting

summary judgment to Crystal Gateway Marriott and dismissing his

employment discrimination complaint.   We have reviewed the record

and the district court’s memorandum opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Steadman v. Crystal Gateway, No. CA-01-1083-A (E.D. Va.

filed Mar. 11, 2002; entered Mar. 12, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2